Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The allowed claims are 11-18
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious “indicating, in response to the duplication being configured to be activated, Packet Data Convergence Protocol (PDCP) transmittable data to multiple Medium Access Control (MAC) entities associated with the Radio Link Control (RLC) entities of the Data Radio Bearer (DRB)”
Regarding the prior art of record.
Yu et. al. (US 2019/0053325 A1) discloses indicating, in response to the duplication being configured to be activated, PDCP transmittable data to multiple Medium Access Control (MAC) entities associated with the RLC entities of the DRB (Para 123 124 “on activation, a PDCP data volume may be indicated to a MAC entity associated with a primary RLC entity, and a PDCP data volume excluding PDCP control PDUs may be indicated to another MAC entity associated with a secondary RLC entity”) but Yu is not prior art.
Sharma et. al. (US 2020/0267793 A1) discloses indicating, in response to the duplication being configured to be activated, PDCP transmittable data to multiple Para 18 “detecting, by the PDCP entity, whether a PDCP duplication is activated or deactivated” Para 20 “indicating, by the PDCP entity, the same PDCP data volume for transmission to the RLC entities comprises indicating a PDCP data volume to the MAC entity associated with a primary RLC entity of the two RLC entities, and indicating a PDCP data volume to the MAC entity associated with a secondary RLC entity”) but Sharma is not prior art.
Lee et. al. (US 20190215717 A1) discloses indicating, in response to the duplication being configured to be activated, PDCP transmittable data to multiple Medium Access Control (MAC) entities associated with the RLC entities of the DRB (Para 252 “if the PDCP duplication is activated” Para 258 “indicates the PDCP data volume to both the MAC entity associated with the primary RLC entity and the MAC entity associated with the secondary RLC entity”) but Lee is not prior art
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463